Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-41 are currently pending. 
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 14-30 in the reply filed on July 8, 2021 is acknowledged.
Claims 1-13 and 31-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.
Claims 14-30 are currently under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claim 23 is objected to because of the following informalities:  the word ‘of’ should be inserted between the words ‘method’ and ‘claim’.  Appropriate correction is required.

s 26-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 14, 15, 17-20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Edelson et al., US 2012/0328701 A1; Published: 12/27/12.  Please note, if claims 28-30 were not objected to for improper multiple dependency and could be treated on the merits said claims would absolutely be rejected by Edelson.
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium 
Edelson et al. disclose nanoparticle composition formulations.  In some embodiments, nanoparticle compositions comprises a nanoemulsion. In some embodiments, a nanoemulsion comprises polysorbate 80 (meeting the limitation of claim 14(iv) and 18), propylparaben, isotonic sodium chloride solution, methylparaben, a buffer solution (comprising gelatin, sodium phosphate dibasic, purified water (meeting the limitation of claim 14(v)), and hydrochloric acid) and, optionally, a known therapeutic agent and/or independently active biologically active agent. In some embodiments, the nanoemulsion comprises oil and surfactant (meeting the limitation of claim 14(iv)) at a ratio of 0.67:1 (see paragraph 0009).
The term "nanoemulsion," as used herein, refers to an emulsion in which at least some of the droplets (or particles) have diameters in the nanometer size range. As will be understood by those of ordinary skill in the art, a nanoemulsion is characterized by droplets or particles one thousand fold smaller than microemulsion droplets or particles (see paragraph 0052; meeting the limitation of 14(i)).  Any of a variety of prophylactic agents may be incorporated in provided compositions according to the present invention, which include, but are not limited to, vaccines. Vaccines may comprise isolated proteins or peptides, inactivated organisms and viruses, dead organisms and virus, genetically altered organisms or viruses, and cell extracts. Prophylactic agents may be combined with interleukins, interferon, cytokines, and adjuvants such as cholera toxin, alum, Freund's adjuvant, etc. Prophylactic agents may include antigens of such bacterial organisms as Mycobacterium tuberculosis (see paragraph 0340; meeting limitation of claim 14(b) and claim 15).

In some embodiments, compositions utilizing such ratios of aqueous dispersion medium (e.g., water, buffer, salt solution, etc.) to surfactant comprise water-in-oil emulsions (see paragraph 0112; meeting the limitation of claim 14(ii)).  Suitable such surfactants or emulsifying agents also include, but are not limited to a quaternary ammonium ion (e.g., cetylpyridinium chloride [CPC]; meeting the limitation of claim 20).
In some embodiments, the percent of oil in the premix ranges between 0% and 50% (see paragraph 0115; meeting the limitation of claim 14(iii)).

The present invention encompasses the recognition that provided nanoparticle compositions can be used in any context. In some embodiments, provided nanoparticle compositions are formulated for delivery to a subject in need thereof via any available route, including, but not limited to, oral (PO), topical and/or transdermal (e.g., by lotions, creams, powders, ointments, liniments, gels, drops, etc.), mucosal, intranasal, buccal, enteral, vitreal, and/or sublingual administration; by intratracheal instillation, bronchial instillation, and/or inhalation; as an oral spray, nasal spray, and/or aerosol, and/or combinations thereof (see paragraph 0011; would meet the limitation of claim 28-29).
Lastly, Edelson et al. disclose that compositions for rectal or vaginal administration are typically suppositories which can be prepared by mixing compositions with suitable non-irritating excipients such as cocoa butter, polyethylene glycol or a suppository wax which are solid at ambient temperature but liquid at body temperature and therefore melt in the rectum or vaginal cavity and release the provided composition (see paragraph 0529; would meet the limitation of claim 30).
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

7.	Claim(s) 14, 15, 17-22 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Annis et al., US 2006/0251684 A1; Published: 11/9/06. Please note, if claims 28-30 were not objected to for improper multiple dependency and could be treated on the merits they would absolutely be rejected by Annis.
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof.
Annis et al. disclose that the present invention provides emulsions comprising an aqueous phase, an oil phase comprising an oil and an organic solvent, and at least one surfactant. The emulsion comprises particles preferably having an average diameter of less than 150 nm (see paragraph 0009; meeting the limitation of claims 14((i), (ii), (iv), (v)).  The oil phase of a nanoemulsion contains an oil and an organic solvent. The oil phase of a nanoemulsion 
Suitable oils include, but are not limited to, soybean oil, avocado oil, squalene oil, olive oil, canola oil, corn oil, rapeseed oil, safflower oil, sunflower oil, fish oils, cinnamon bark, coconut oil, cottonseed oil, flaxseed oil, pine needle oil, silicon oil, mineral oil, essential oil, flavor oils, water insoluble vitamins, and combinations comprising one or more of the foregoing oils. In one embodiment, the oil is soybean oil (see paragraph 0031; meeting the limitation of claim 17).
Suitable organic solvents include, but are not limited to, organic phosphate solvents, alcohols, and combinations comprising one or more of the foregoing solvents (see paragraph 0032; meets the limitation of claim 19). Suitable alcohols include, for example, C.sub.1-C.sub.12 alcohols, diols, and triols, for example glycerol, methanol, ethanol, propanol, octanol, and combinations comprising one or more of the foregoing alcohols. In one embodiment, the alcohol is ethanol or glycerol, or a combinations thereof (see paragraph 0033; this and the preceding paragraph meets the limitation of claim 19).

Suitable surfactants include, but are not limited to, a variety of ionic and nonionic surfactants, as well as other emulsifiers capable of promoting the formation of nanoemulsions. In one embodiment, the nanoemulsion comprises a non-ionic surfactant such as a polysorbate surfactant, i.e., polyoxyethylene ether. Other useful surfactants include, but are not limited to, the polysorbate detergents sold under the tradenames TWEEN.RTM. 20, TWEEN.RTM. 40, TWEEN.RTM. 60, TWEEN.RTM. 80 (see paragraph 0035; meeting the limitation of claim 18).
Moreover, Annis et al. disclose that suitable cationic halogen-containing compounds include, but are not limited to cetylpyridinium chloride or benzalkonium chloride or a combination thereof (see paragraph 0041; meeting the limitation of claim 14(vi) and 20).  Further, Annis et al. disclose that an antigen ranged from between about 2.3 .mu.g to about 30 .mu.g is acceptable for use in the invention (see paragraph 0087; meeting the limitation of claim 22).
Annis notes that an emulsion is a composition containing an aqueous phase and an oil phase. The term "emulsion" refers to, without limitation, any oil-in-water dispersions or droplets. Classical or standard emulsions comprise lipid structures having an average particle size of greater than about 5 .mu.m in diameter. Standard nanomulsions having smaller particle sizes are known, and comprise lipid structures having an average particle diameter of about 500 
Further, for topical applications, the pharmaceutically acceptable carriers can take the form of a liquid, cream, lotion, or gel, and may additionally comprise organic solvents, emulsifiers, gelling agents, and time release agents, (see paragraph 0063; would meet the limitation of claims 28 and 30).  Annis et al. disclose for in vivo use, the methods and compositions may be formulated into a single or separate pharmaceutically acceptable syringeable composition. In this case, the container means may itself be an inhalant, or other like apparatus, from which the formulation may be applied to an infected area of the body, such as the lungs, injected into an animal, or even applied to and mixed with the other components of the kit (see paragraph 0073; would meet the limitation of claims 28 and 29).  Application of a nanoemulsion composition to genitalia can be accomplished using any appropriate means including, for example, ointments, jellies, inserts (suppositories, sponges, and the like), foams, and douches (see paragraph 0082; would meet the limitation of claim 28). Additionally, a nanoemulsion can be deployed in a semi-solid carrier, such as in gels, lotions, creams, and pastes (see paragraph 0102; would meeting the limitation of claim 28). 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al., US 2012/0328701 A1; Published: 12/27/12 as applied to claims 14, 15, 17-20, 24 and 25 above, and further in view of Aagaard et al., A multistage tuberculosis vaccine that confers efficient protection before and after exposure, Nature Medicine, 2011; pages 1-7.
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof.
Dependent claim 16 is drawn to the method of claim 14, wherein the at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof.

Dependent claim 23 is drawn to the method of claim 14, wherein the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B.
Edelson et al. teach nanoparticle composition formulations.  In some embodiments, nanoparticle compositions comprises a nanoemulsion. In some embodiments, a nanoemulsion comprises polysorbate 80 (meeting the limitation of claim 14(iv) and 18), propylparaben, isotonic sodium chloride solution, methylparaben, a buffer solution (comprising gelatin, sodium phosphate dibasic, purified water (meeting the limitation of claim 14(v)), and hydrochloric acid) and, optionally, a known therapeutic agent and/or independently active biologically active agent. In some embodiments, the nanoemulsion comprises oil and surfactant (meeting the limitation of claim 14(iv)) at a ratio of 0.67:1 (see paragraph 0009).
The term "nanoemulsion," as used herein, refers to an emulsion in which at least some of the droplets (or particles) have diameters in the nanometer size range. As will be understood by those of ordinary skill in the art, a nanoemulsion is characterized by droplets or particles one thousand fold smaller than microemulsion droplets or particles (see paragraph 0052; meeting the limitation of 14(i)).  Any of a variety of prophylactic agents may be incorporated in provided compositions according to the present invention, which include, but are not limited to, vaccines. Vaccines may comprise isolated proteins or peptides, inactivated organisms and viruses, dead organisms and virus, genetically altered organisms or viruses, and cell extracts. Prophylactic agents may be combined with interleukins, interferon, cytokines, and adjuvants such as cholera toxin, alum, Freund's adjuvant, etc. Prophylactic agents may include antigens of 
Edelson et al. teach that in some embodiments, a provided nanoparticle composition comprises an oily dispersion medium that comprises, consists essentially of, or consists of a monounsaturated, and/or polyunsaturated soybean oil, coconut oil, canola oil, safflower oil, olive oil, corn oil, cottonseed oil, linseed oil, safflower oil, palm oil, peanut oil, flaxseed oil, sunflower oil, rice bran oil, sesame oil, rapeseed oil, cocoa butter, almond oil, cashew oil, hazelnut oil, mongongo nut oil, acai oil, borage seed oil, evening primrose oil, carob pod oil, amaranth oil, apple seed oil, artichoke oil, avocado oil, babassu oil, ben oil, borneo tallow nut oil, cocoa butter, cocklebur oil, cohune oil, dika oil, grape seed oil, hemp oil, kapok seed oil, kenaf seed oil, lallemantia oil, manila oil, meadowfoam seed oil, mustard oil, papaya seed oil, perilla seed oil, pequi oil, poppyseed oil, prune kernel oil, quinoa oil, tea seed oil, thistle oil, tigernut oil, tomato seed oil, wheat germ oil, and/or combinations thereof (see paragraph 0087; meeting the limitation of claim 17). Further, Edelson et al. disclose that suitable such surfactants or emulsifying agents include, but are not limited to polysorbate 20, alcohol and benzalkonium chloride (see paragraph 0093; meeting the limitation of claim 14(vi), 18 and 19). 
In some embodiments, compositions utilizing such ratios of aqueous dispersion medium (e.g., water, buffer, salt solution, etc.) to surfactant comprise water-in-oil emulsions (see paragraph 0112; meeting the limitation of claim 14(ii)).  Suitable such surfactants or emulsifying agents also include, but are not limited to a quaternary ammonium ion (e.g., cetylpyridinium chloride [CPC]; meeting the limitation of claim 20).

The present invention encompasses the recognition that provided nanoparticle compositions can be used in any context. In some embodiments, provided nanoparticle compositions are formulated for delivery to a subject in need thereof via any available route, including, but not limited to, oral (PO), topical and/or transdermal (e.g., by lotions, creams, powders, ointments, liniments, gels, drops, etc.), mucosal, intranasal, buccal, enteral, vitreal, and/or sublingual administration; by intratracheal instillation, bronchial instillation, and/or inhalation; as an oral spray, nasal spray, and/or aerosol, and/or combinations thereof (see paragraph 0011; would meet the limitation of claim 28-29).
Lastly, Edelson et al. teach that compositions for rectal or vaginal administration are typically suppositories which can be prepared by mixing compositions with suitable non-irritating excipients such as cocoa butter, polyethylene glycol or a suppository wax which are solid at ambient temperature but liquid at body temperature and therefore melt in the rectum 
Edelson et al. do not specifically teach that their antigen is at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof, as recited in claim 16; that said antigen is present in an amount of from about 10 µg to about 50 µg, as recited in claim 21; or that the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B, as recited in claim 23. 
Aagaard et al. teach that all tuberculosis vaccines currently in clinical trials are designed as prophylactic vaccines based on early expressed antigens. They have developed a multistage vaccination strategy in which the early antigens Ag85B and 6-kDa early secretory antigenic target (ESAT-6) are combined with the latency-associated protein Rv2660c (H56 vaccine). The study reported on the design, construction and evaluation before and after Mtb exposure of a new multistage vaccine, H56 that combines Ag85B, ESAT-6 and Rv2660c.  Moreover, Aagaard et al. teach that to construct the H56 vaccine, they purified the recombinant H56 fusion protein (Ag85B-ESAT6-Rv2660c) and formulated it with a cationic adjuvant (CAF01)14. Mice were vaccinated three times with doses from 0.01 to 10 µg (meeting the limitation of claim 21). Vaccinated mice were protected at all H56 doses, but the best protection occurred with a 5-µg dose (see page 2; Initial evaluation of H56 and its protein components).
It would have been obvious before the effective filing date of the presently claimed invention to employ at least one antigen selected from the list recited in pending claim 16 and 24, particularly Ag85B and ESAT-6 with a reasonable expectation of success. The skilled artisan 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 	
As it pertains to claim 21, the claimed method requires an antigen in an amount from about 10 µg to about 50 µg, which overlaps with the range of Aagaard because Aagaard teaches doses from 0.01 to 10 µg. Because the claimed range overlaps with the range disclose by the prior art, a prima facie case of obviousness exists.  
Accordingly, the subject matter of the rejected claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

9.	Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Annis et al., US 2006/0251684 A1; Published: 11/9/06 as applied to claims 14, 15, 17-22 and 24 above, Aagaard et al., A multistage tuberculosis vaccine that confers efficient protection before and after exposure, Nature Medicine, 2011; pages 1-7.
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof.
Dependent claim 16 is drawn to the method of claim 14, wherein the at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof.
Dependent claim 23 is drawn to the method of claim 14, wherein the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B.
Annis et al. disclose that the present invention provides emulsions comprising an aqueous phase, an oil phase comprising an oil and an organic solvent, and at least one surfactant. The emulsion comprises particles preferably having an average diameter of less than 150 nm (see paragraph 0009; meeting the limitation of claims 14((i), (ii), (iv), (v)).  The oil phase of a nanoemulsion contains an oil and an organic solvent. The oil phase of a nanoemulsion contains about 30 to about 90 vol % oil, based on the total volume of the nanoemulsion. In one 
Suitable oils include, but are not limited to, soybean oil, avocado oil, squalene oil, olive oil, canola oil, corn oil, rapeseed oil, safflower oil, sunflower oil, fish oils, cinnamon bark, coconut oil, cottonseed oil, flaxseed oil, pine needle oil, silicon oil, mineral oil, essential oil, flavor oils, water insoluble vitamins, and combinations comprising one or more of the foregoing oils. In one embodiment, the oil is soybean oil (see paragraph 0031; meeting the limitation of claim 17).
Suitable organic solvents include, but are not limited to, organic phosphate solvents, alcohols, and combinations comprising one or more of the foregoing solvents (see paragraph 0032; meets the limitation of claim 19). Suitable alcohols include, for example, C.sub.1-C.sub.12 alcohols, diols, and triols, for example glycerol, methanol, ethanol, propanol, octanol, and combinations comprising one or more of the foregoing alcohols. In one embodiment, the alcohol is ethanol or glycerol, or a combinations thereof (see paragraph 0033; this and the preceding paragraph meets the limitation of claim 19).
Small particle size nanoemulsion compositions can also contain one or more surfactants, present in the aqueous phase, the oil phase, or both phases of a nanoemulsion. A 
Suitable surfactants include, but are not limited to, a variety of ionic and nonionic surfactants, as well as other emulsifiers capable of promoting the formation of nanoemulsions. In one embodiment, the nanoemulsion comprises a non-ionic surfactant such as a polysorbate surfactant, i.e., polyoxyethylene ether. Other useful surfactants include, but are not limited to, the polysorbate detergents sold under the tradenames TWEEN.RTM. 20, TWEEN.RTM. 40, TWEEN.RTM. 60, TWEEN.RTM. 80 (see paragraph 0035; meeting the limitation of claim 18).
Moreover, Annis et al. disclose that suitable cationic halogen-containing compounds include, but are not limited to cetylpyridinium chloride or benzalkonium chloride or a combination thereof (see paragraph 0041; meeting the limitation of claim 14(vi) and 20).  Further, Annis et al. disclose that an antigen ranged from between about 2.3 .mu.g to about 30 .mu.g is acceptable for use in the invention (see paragraph 0087; meeting the limitation of claim 22).
Annis notes that an emulsion is a composition containing an aqueous phase and an oil phase. The term "emulsion" refers to, without limitation, any oil-in-water dispersions or droplets. Classical or standard emulsions comprise lipid structures having an average particle size of greater than about 5 .mu.m in diameter. Standard nanomulsions having smaller particle sizes are known, and comprise lipid structures having an average particle diameter of about 500 nm to about 5 .mu.m (see paragraph 0027; meeting the limitation of claim 24).  The 
Further, for topical applications, the pharmaceutically acceptable carriers can take the form of a liquid, cream, lotion, or gel, and may additionally comprise organic solvents, emulsifiers, gelling agents, and time release agents, (see paragraph 0063; would meet the limitation of claims 28 and 30).  Annis et al. disclose for in vivo use, the methods and compositions may be formulated into a single or separate pharmaceutically acceptable syringeable composition. In this case, the container means may itself be an inhalant, or other like apparatus, from which the formulation may be applied to an infected area of the body, such as the lungs, injected into an animal, or even applied to and mixed with the other components of the kit (see paragraph 0073; would meet the limitation of claims 28 and 29).  Application of a nanoemulsion composition to genitalia can be accomplished using any appropriate means including, for example, ointments, jellies, inserts (suppositories, sponges, and the like), foams, and douches (see paragraph 0082; would meet the limitation of claim 28). Additionally, a nanoemulsion can be deployed in a semi-solid carrier, such as in gels, lotions, creams, and pastes (see paragraph 0102; would meeting the limitation of claim 28). 
Annis does not specifically teach that at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof, as recited in claim 16; nor do they teach that the isolated antigen, or antigenic fragment thereof is ESAT-6 and Ag85B, as recited in claim 23.

Mtb exposure of a new multistage vaccine, H56 that combines Ag85B, ESAT-6 and Rv2660c.  Moreover, Aagaard et al. teach that to construct the H56 vaccine, they purified the recombinant H56 fusion protein (Ag85B-ESAT6-Rv2660c) and formulated it with a cationic adjuvant (CAF01)14. Mice were vaccinated three times with doses from 0.01 to 10 µg (meeting the limitation of claim 21). Vaccinated mice were protected at all H56 doses, but the best protection occurred with a 5-µg dose (see page 2; Initial evaluation of H56 and its protein components).
It would have been obvious before the effective filing date of the presently claimed invention to employ at least one antigen selected from the list recited in pending claim 16 and 24, particularly Ag85B and ESAT-6 with a reasonable expectation of success. The skilled artisan would have expected success in substituting Aagaard’s tuberculosis related antigens for those exemplified in Edelson’s pharmaceutical formulation because Aagaard teaches that Ag85B and ESAT-6 promote a stronger response against multiple components and have the ability to induce moderate protection while controlling bacteria growth.  Thus, the person of ordinary skill in the art would have found it obvious to make the substitution because ordinary skilled artisans would have predicted that those M. tuberculosis antigens would be effective as a part of the nanoemulsion as claimed. 
 Accordingly, the subject matter of the rejected claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
10.	No claim is allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ‘Report on BCG vaccine use for protection against mycobacterial infections including tuberculosis, leprosy, and other nontuberculous mycobacteria infections’, BCG vaccines, 2017 pages 1-10.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	September 12, 2021

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645